Citation Nr: 0314378	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-04 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the claim on appeal.

The veteran testified before the Board in December 2002.  A 
transcript of the hearing testimony is associated with the 
claims file.


REMAND

In this case, the veteran claims that he developed a 
respiratory disorder as a result of exposure to certain 
chemicals, including carbon tetrachloride and methyl ethyl 
ketone.  While he underwent a VA examination in November 
2000, it does not appear that the examiner had a full 
compliment of medical records available for review.  
Moreover, the examiner did not render an opinion specific to 
the veteran's claim that in-service chemical exposure caused 
his current respiratory disorder.  Therefore, the Board finds 
that a remand is necessary for the veteran to be accorded 
another examination and to obtain an opinion from the 
examiner as to whether the veteran's current respiratory 
disorder began during his military service or is related to 
any incident of such service.  

As the Board has determined that an examination is necessary, 
the veteran is hereby notified that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.326(a) 
(2002).  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2002).  

An attempt should also be made to obtain additional details 
concerning the types of chemicals to which the veteran would 
have been exposed during the performance of his job during 
service.  Moreover, in order to make certain that all records 
are on file, while the case is undergoing other development, 
a determination should be made as to whether there has been 
recent medical care and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
identify all health care providers from 
whom he has received treatment for any 
respiratory disability not already 
associated with the claims file.  The 
veteran should be specifically asked to 
identify the "extensive workup at 
Providence" he reported in the November 
2000 VA examination.  Copies of medical 
records from all sources identified by 
the veteran should be obtained.

2.  The veteran should be requested to 
provide any additional information he may 
have concerning the type of corrosion 
protectant, cleaning materials, and paint 
strippers used by the Air Force from 1966 
to 1970, or to provide information to VA 
which will permit VA to obtain this type 
of information on his behalf from the Air 
Force or other appropriate source.

3.  The veteran's service personnel 
records should obtained and associated 
with the claims folder.

4.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for an examination by 
an appropriate physician for a medical 
examination and opinion regarding the 
veteran's respiratory disorder.  The 
claims file must be made available to the 
examiner prior to the examination.  After 
reviewing the records and examining the 
veteran, the examiner is requested to 
express an opinion as to the following 
questions:

(a)  What is the nature of the veteran's 
current respiratory disease?

(b)  What is the apparent/likely etiology 
of any disorder found?  

(c)  Is it as likely as not that the 
veteran has a current respiratory 
disorder which was caused by in-service 
exposure to solvents, cleaners, and 
chemicals?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

5.  If the benefit sought on appeal 
remains denied upon readjudication, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs VA to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

